Notice of Pre-AIA  or AIA  Status
Claims 1-20 are pending.  Claims 1, 8 and 15 have been amended.  Claims 1-20 are allowed.
The instant application has provisional application No. 62/703,760 filed on 07/26/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

The cited references include: Trumbull1, Raizen2, Mehta3, and Driesen4.

Trumbull teaches a distributed schema migration system including multiple database versions (Paragraph [0028]).  Trumbull further teaches a second device synchronizing with the first schema version (Paragraph [0033]).

Raizen teaches after the access control setup described above to prevent access to these devices (Column 7 Lines 14-18).

Mehta teaches a test computing device that also includes one or more network interfaces to enable communications between test computing device and other devices (Paragraph [0044]).

Driesen teaches a first application service connecting to the database using a first schema and a second application server connecting to the database using a second schema (Paragraph [0017]).

The prior art of record does not expressly disclose:
“deploying a second version of the cloud-based application different than the first version, the second version of the cloud-based application containing references, based on a second schema, to the first database, the first schema and the second schema co-existing in the same instance of the first database and also sharing data in the database, such that write operations performed to add data to the first database using the first schema are reflected in the second schema so that the added data is available to be read using the second schema while data is available to read using the first schema, and such that write operations performed to add additional data to the first database using the second schema are reflected in the first schema so that the added additional data is available to be read using the first schema;”

The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164                                                                                                                                                                                         

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
    

    
        1 Patent Application Publication No. 2014/0095432
        2 United States Patent No. 8,775,861
        3 Patent Application Publication No. 2017/0140146
        4 Patent Application Publication No. 2012/0041933